Citation Nr: 0717203	
Decision Date: 06/08/07    Archive Date: 06/18/07

DOCKET NO.  05-36 051	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to a total disability rating based on 
individual unemployability due to service connected 
disabilities (TDIU).

2.  Entitlement to an effective date prior to February 4, 
2004, for a 30 percent rating for bilateral hearing loss with 
otitis media and bilateral chronic catarrhal.


REPRESENTATION

Appellant represented by:	Alabama Department of Veterans 
Affairs


WITNESSES AT HEARING ON APPEAL

Appellant, his wife, and his daughter



ATTORNEY FOR THE BOARD

M.G. Mazzucchelli, Counsel


INTRODUCTION

The appellant is a veteran who served on active duty from May 
1943 to February 1945.  These matters are before the Board of 
Veterans' Appeals (Board) on appeal from a December 2004 
rating decision by the Montgomery, Alabama, Department of 
Veterans Affairs (VA) Regional Office (RO).  In March 2007, a 
videoconference hearing was held before the undersigned.  A 
transcript of that hearing is of record.  At the hearing, the 
undersigned granted the veteran's motion to advance the case 
on the docket.


FINDINGS OF FACT

1.  On the record at the March 2007 hearing before the 
undersigned, the veteran indicated that he wished to withdraw 
his appeal seeking an effective date prior to February 4, 
2004, for a 30 percent rating for bilateral hearing loss with 
otitis media and bilateral chronic catarrhal; there is no 
question of law or fact remaining before the Board in this 
matter.

2.  The veteran's service connected disabilities are rated 80 
percent, combined, with a single disability rated 40 percent; 
competent evidence reasonably shows that they preclude him 
engaging in any substantially gainful employment consistent 
with his education and occupational experience.


CONCLUSIONS OF LAW

1.  The veteran has withdrawn his Substantive Appeal in the 
matter of entitlement to an effective date prior to February 
4, 2004, for a 30 percent rating for bilateral hearing loss 
with otitis media and bilateral chronic catarrhal.  38 
U.S.C.A. § 7105(d)(5) (West 2002 & Supp. 2005); 38 C.F.R. §§ 
20.202, 20.204 (2006).

2.  A TDIU rating is warranted.  38 U.S.C.A. §§ 1155, 5107 
(West 2002 & Supp. 2005); 38 C.F.R. §§ 3.340, 3.341, 4.16 
(2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Preliminary Matters

Earlier Effective Date for 30 Percent Rating for Bilateral 
Hearing Loss with Otitis Media and Bilateral Chronic 
Catarrhal

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal, 
which fails to allege specific error of fact or law in the 
determination being appealed.  A Substantive Appeal may be 
withdrawn at any time before the Board promulgates a 
decision.  38 C.F.R. § 20.204.  Withdrawal may be made by the 
appellant or by his or her authorized representative.  38 
C.F.R. § 20.204.  

On the record at the hearing before the undersigned in March 
2007, the veteran withdrew his appeal in the matter of 
entitlement to an effective date prior to February 4, 2004, 
for a 30 percent rating for bilateral hearing loss with 
otitis media and bilateral chronic catarrhal.  Hence, there 
is no allegation of error of fact or law for appellate 
consideration on that issue.  Accordingly, the Board does not 
have jurisdiction to consider an appeal in this matter, and 
it must be dismissed without prejudice.

Veterans Claims Assistance Act of 2000 (VCAA) 

The VCAA describes VA's duty to notify and assist claimants 
in substantiating a claim for VA benefits.  See 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326(a).  The VCAA applies to the 
instant claims.  
Given the veteran's expression of intent to withdraw his 
appeal on the issue of entitlement to an effective date prior 
to February 4, 2004, for a 30 percent rating for bilateral 
hearing loss with otitis media and bilateral chronic 
catarrhal, further discussion of the impact of the VCAA on 
that claim is not necessary.  Since the determination below 
grants TDIU, there is no reason to belabor the impact of the 
VCAA on this matter, since any error in notice content or 
timing is harmless.  

II.  Factual Background

The veteran has a high school education and last worked in 
1988 in the textiles industry.  At the hearing before the 
undersigned, the veteran's wife and daughter testified that 
he has difficulty seeing, hearing, and sitting, standing, or 
walking for extended periods due to his service connected 
disabilities.

VA examinations in October 2004 have noted that the veteran 
has suffered a series of strokes since 1990 that are the 
"primary cause" of his unemployability; they have also 
noted that his advanced age "per se" limits his ability to 
be employed. 

III.  Legal Criteria and Analysis

A total rating for compensation may be assigned where the 
schedular rating is less than total, when it is found that 
the disabled person is unable to secure or follow a 
substantially gainful occupation as a result of a single 
service-connected disability ratable at 60 percent or more or 
as a result of two or more disabilities, provided at least 
one disability is ratable at 40 percent or more, and there is 
sufficient additional service-connected disability to bring 
the combined rating to 70 percent or more.  38 C.F.R. §§ 
3.340, 3.341, 4.16(a). 

The veteran's compensable service connected disabilities, 
gunshot wound (gsw) with enucleation, right eye (rated 40 
percent); bilateral hearing loss with otitis media and 
bilateral chronic catarrhal (30 percent); gsw scars, left 
thigh muscle injuries moderately severe group XV (20 
percent); gsw scars, right thigh muscle injuries moderately 
severe group XV (20 percent); scars, gsw, right face, 
moderate, disfiguring (10percent); and tinnitus (rated 10 
percent) combine to a rating of 80 percent.  Thus, he meets 
the schedular requirements of 38 C.F.R. § 4.16(a).  

Given the significant disabilities to his eyesight and 
hearing, and ability to sit for long periods, and the 
restricted occupational opportunities facing the veteran as a 
result of his limited education and work experience, it is 
reasonable to find that the service connected disabilities 
themselves would preclude substantially gainful employment 
regardless of his age and the stroke residuals.  Accordingly, 
a TDIU rating is warranted.  


ORDER

The appeal in the matter of entitlement to an effective date 
prior to February 4, 2004, for a 30 percent rating for 
bilateral hearing loss with otitis media and bilateral 
chronic catarrhal is dismissed.

TDIU is granted, subject to the regulations governing payment 
of monetary awards.



____________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


